Opinion filed September 19, 2013




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-12-00161-CR
                                  __________

                 JASON ROBERT PARRICK, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 14692


                     MEMORANDUM OPINION
      The jury convicted Jason Robert Parrick of the second-degree felony offense
of burglary of a habitation with intent to commit theft.      The jury assessed
punishment at confinement for five years, and the trial court sentenced Appellant
accordingly. In one issue on appeal, Appellant asserts that there is insufficient
evidence he burglarized a “habitation.” We affirm.
                                    I. The Offense
      Appellant was convicted of burglary of a habitation under Section 30.02 of
the Texas Penal Code. TEX. PENAL CODE ANN. § 30.02 (West 2011). A person
commits the offense of burglary if he enters a habitation or a building not then
open to the public with intent to commit a felony, theft, or assault. Id.
§ 30.02(a)(1). The offense of burglary is a second-degree felony if the burglary is
of a habitation and a state jail felony if it is of a building other than a habitation.
See id. § 30.02(c).
                                II. Evidence at Trial
      Amanda Parker did not recognize the man who took a washer and dryer
from a neighbor’s house. Parker knew that her neighbors had moved out one to
two weeks prior to the incident and had left some personal items, which they
intended to retrieve. Parker testified that, as far as she knew, the house was “still
liveable.” Parker called the property manager, Denise Barker, who arrived at the
residence while the man was still there. Barker went to the house, recognized and
confronted Appellant, and called the police. Barker testified that David and Amy
Bell had moved out of the house but could return and occupy the house because
they had paid rent on a month-to-month basis through the time the burglary
occurred. As a part of her duties as property manager, Barker had checked the
condition of the house and the locks on the doors four or five times since the Bells
moved.
      Jeremy Hamscher, a detective with the Mineral Wells Police Department,
responded to Barker’s call, conducted a brief investigation, and arrested Appellant
for burglary of a habitation. Detective Hamscher said that the inside of the house
looked like someone was “in the process of moving out,” and he identified the
washer, dryer, and a speaker as items taken from the house.


                                          2
      Amy Bell testified that she, her husband, and their two children lived in the
house until around two weeks prior to the burglary. Bell said that they left some
personal property in the house—a desk, a washer and dryer, and other
miscellaneous items—and that they intended to retrieve the personal property.
Bell said that they also left a speaker, tools, and a dolly in a storage shed that was
attached to the carport and connected to the house by a roof. As far as Bell knew,
her family took all the clothes, food, cooking utensils, hygiene items, and bedding
when they moved. Bell testified that, at the time of the burglary, she would not
have slept in the residence “without an air mattress or something to lay on” but
could have resided in the house if she wanted.
                              III. Standard of Review
      We review a sufficiency of the evidence issue under the standard of review
set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex.
App.—Eastland 2010, pet. ref’d). We review all of the evidence in the light most
favorable to the verdict and determine whether any rational trier of fact could have
found the elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at
319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). We defer to the
jury’s role as the sole judge of the witnesses’ credibility and the weight their
testimony is afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the
factfinder’s duty to resolve conflicts in testimony, to weigh the evidence, and to
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at
319; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). When the
record supports conflicting inferences, we presume that the factfinder resolved the
conflicts in favor of the prosecution and defer to that determination. Jackson, 443
U.S. at 326; Clayton, 235 S.W.3d at 778.


                                           3
                                    IV. Analysis
      Appellant concedes there is sufficient evidence to support a conviction for
the lesser included offense of burglary of a building; therefore, the sole issue on
appeal is whether there is sufficient evidence to support the jury’s finding that the
house Appellant burglarized was a “habitation” within the meaning of the statute.
      A “habitation” means a structure that is adapted for the overnight
accommodation of persons. PENAL § 30.01(1). In this context, “adapted” means
suitable. Blankenship v. State, 780 S.W.2d 198, 209 (Tex. Crim. App. 1989) (op.
on reh’g); see Salazar v. State, 284 S.W.3d 874, 878 (Tex. Crim App. 2009).
Whether a structure is or is not suitable for overnight accommodation is a
“complex, subjective factual question fit for a jury’s determination.” Blankenship,
780 S.W.2d at 209. Relevant factors for this inquiry, none of which are necessarily
essential or dispositive, include whether someone was using the structure as a
residence at the time of the burglary; whether the structure “contained bedding,
furniture, utilities, or other belongings common to a residential structure”; and
whether the structure was of such character that it was likely intended to
accommodate persons overnight.       Id.   The jury’s determination of whether a
burglarized structure is a “habitation” will be overturned on appeal only if no
reasonable trier of fact could have found the structure to have been adapted for the
overnight accommodation of persons beyond a reasonable doubt. Id. at 209–10.
       We have reviewed all the evidence under the foregoing standard, and we
conclude that a reasonable trier of fact could have determined, beyond a reasonable
doubt, that the house was adapted for the overnight accommodation of persons. At
the time of the burglary, the house had been vacant for one to two weeks.
Although the house contained scant furniture and no bedding, food, cooking
utensils, or hygiene items, it was a completed house with a kitchen, living room,
bathroom, and bedrooms. The house was wired for electricity and equipped for
                                           4
utility service. In addition, a property manager actively checked the condition of
the house. Finally, the Bells retained a possessory right to occupy the house and
could have slept there overnight. We conclude that the record contains sufficient
evidence from which a rational trier of fact could have found beyond a reasonable
doubt that the house was a “habitation.”
       Appellant also contends that the storage shed connected to the house by the
carport, which contained the speaker taken by Appellant, was “definitely a building
and not a habitation” because “sheds are not generally used for overnight
accommodation.”         But Section 30.01 expressly includes “each structure
appurtenant to or connected with the structure,” and the jury was free to determine
that the storage shed fit within the definition of a “habitation” under the statute.
See PENAL § 30.01(1)(B); see also Darby v. State, 960 S.W.2d 370, 371–72 (Tex.
App.—Houston [1st Dist.] 1998, pet. ref’d) (holding term “habitation,” as used in
burglary statute, covered unattached garage in which victim stored personal items).
Moreover, Appellant was charged with and convicted of a single count of burglary,
and the parties do not dispute that Appellant removed a washer and dryer from the
house itself. Because a rational trier of fact could have found beyond a reasonable
doubt that the house was a “habitation” under the statute, we hold that the evidence
is sufficient to support the conviction. Appellant’s sole issue is overruled.
                                   V. This Court’s Ruling
       We affirm the judgment of the trial court.



                                                       MIKE WILLSON
September 19, 2013                                     JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.
                                             5